                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 12/5/2019
 --------------------------------------------------------------------X
 BAOJI ZHANG and GUO DONG YAO,                                       :
                                                                     :
                                              Plaintiffs,            :
                                                                     :     17-CV-9465 (VEC)
                            -against-                                :
                                                                     :          ORDER
 NEW BEIJING WOK, INC. d/b/a Beijing Wok,                            :
 SHANGHAI INC. d/b/a Shanghai Chinese Restaurant, :
 CHAI WAI CHENG a/k/a Chai-Wai Cheng, and MEI :
 KAM SIU,                                                            :
                                                                     :
                                              Defendants.            :
 ------------------------------------------------------------------- :
                                                                     X
VALERIE CAPRONI, District Judge:

        WHEREAS the Court held a jury trial in this case from December 2, 2019, through

December 4, 2019;

        WHEREAS on December 2, 2019, Plaintiffs withdrew their claims for breach of implied

contract, Count XI of the Complaint [Dkt. 1];

        WHEREAS on December 3 and 4, 2019, after the parties had been fully heard on all

issues to be tried, the Court found, for the reasons stated on the record, that a reasonable jury

would not have a legally sufficient evidentiary basis to find for Defendants on the issues of:

             •   whether Defendants violated the Fair Labor Standards Act (“FLSA”) by failing to

                 pay Plaintiffs at a rate equal to or in excess of the minimum wage;

             •   whether Defendants violated the New York Labor Law (“NYLL”) by failing to

                 pay Plaintiffs at a rate equal to or in excess of the minimum wage;

             •   whether Defendants violated the FLSA by failing to pay Plaintiffs overtime for

                 hours worked in excess of forty each week;
           •   whether Defendants violated the NYLL by failing to pay Plaintiffs overtime for

               hours worked in excess of forty each week;

           •   whether Defendants violated the NYLL by failing to pay Plaintiffs one additional

               hour of pay at the basic minimum hourly rate each day when their spreads of

               hours exceeded ten;

           •   whether Defendants violated the NYLL by failing to provide Plaintiffs with wage

               notices at the times they were hired; and

           •   whether Defendants violated the NYLL by failing to provide Plaintiffs with pay

               stubs with each payment of wages;

       WHEREAS Defendants conceded those issues in Plaintiffs favor and did not object to the

Court entering a directed verdict on those issues;

       WHEREAS Plaintiffs did not object to the Court calculating damages for the wage-and-

hour law violations based on the records Defendant New Beijing Wok, Inc. maintained; and

       WHEREAS on December 4, 2019, the Jury returned a verdict on the remaining issues of:

whether Defendant Shanghai Inc. employed the Plaintiffs, and, if so, for how long; and whether

the Defendants violated the wage-and-hour laws in good faith;

       IT IS HEREBY ORDERED that judgment as a matter of law pursuant to Fed. R. Civ. P.

50(a) is entered in Plaintiffs’ favor against Defendants New Beijing Wok, Inc. and Chai Wai

Cheng (collectively, “Beijing Wok”) on Counts I through V and Counts VIII and IX of the

Complaint and against Defendants Shanghai Inc. and Mei Kam Siu (collectively, “Shanghai

Chinese”) on those same Counts only as to the weeks that the Jury found Shanghai Chinese

jointly employed Plaintiffs with Beijing Wok.




                                                 2
       IT IS FURTHER ORDERED that the parties must submit a proposed final judgment of

damages, either as a joint stipulation or as a proposal from Plaintiffs including objections, if any,

from Defendants, no later than December 13, 2019.

       IT IS FURTHER ORDERED that Plaintiffs must submit a request, or joint stipulation

with Defendants, for attorneys’ fees and costs no later than January 3, 2020.

SO ORDERED.
                                                      _________________________________
Date: December 5, 2019                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                  3
